DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Response to Amendment
The amendment of claims 1, 7, 11, 21 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 objected to because of the following informalities: line 5, it is suggested to replace “random and a block” with –random polyolefin elastomer and a block-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-9, 11-12, 14-15, 19-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 3, 19 recites “further comprises a second wax…at least one of”, however, the specification does not disclose the wax can be a mixture of at least two waxes. 
Claim 22 recites “at least about 127°C”. However, the specification discloses a maximum value of 146°C. 
Claim 1 recites “……polyolefin elastomer as a secondary polymer with a melt index at 190°C and 2.16kg load of equal or greater than 15g/10min”. However, the specification discloses the melt index is associated with ethylene based copolymer only.
Claim Rejections - 35 USC § 103
Claims 1-5, 8-9, 11-12, 14-15, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2014/0079897).
Claims 1, 3-5, 8-9, 11-12, 14-15, 19-20, 22: Cheung teaches a hot melt adhesive comprising 20-60 wt% of a metallocene polyethylene copolymer having a melt index of 200-2000 g/10min, 0.5-10 wt% of a functionalized metallocene polyethylene grafted with maleic anhydride, greater than 20 wt% up to 40 wt% of a wax, 20-50 wt% of a tackifier with a ring and ball softening point of 70-150°C, 0.1-1.5 wt% of a stabilizer [0015-0020, 0029, 0021, 0032]. The weight ratio of the functionalized polymer to the non-functionalized polymer overlaps the claimed range. The viscosity of the composition is 500-1500 cp at 176°C [0035]. The wax can be polyethylene waxes etc [0025]. It is noted that claim 3 and claim 19 do not distinguish the synthetic wax/polyethylene wax from 
Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Cheung is silent with respect to the peel force of the composition. However, the teachings from Cheung have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim 2: Both functionalized polyethylene and non-functionalized polyethylene read on the claimed ethylene based copolymer in claim 2.
Claim 21: it is noted that the term “about” is interpreted as +-10%. 
Claim 6-7 rejected under 35 U.S.C. 103(a) as being unpatentable over Cheung et al (US 2014/0079897) in view of Kanderski (US 2008/0306214).
Cheung teaches the limitation of claim 1, as discussed above.
Cheung does not teach the aromatic reinforcing resin as claimed.
However, Kanderski discloses a hot melt adhesive and teaches the composition comprising aromatic resin to provide tack and high cohesion to the adhesion bond [0012]. The aromatic resin has a softening point of 115-140°C, and in an amount 4-12 wt% [0080]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include aromatic reinforcing resin to provide tack and high cohesion.
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Cheung fails to disclose the type of wax used in the exemplified formulation, it is noted that case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763